Citation Nr: 1624169	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.   Entitlement to an evaluation in excess of 20 percent for fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger.

2.  Entitlement to service connection for right wrist condition and right hand numbness, to include as secondary to service-connected fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was retained by the RO in Baltimore, Maryland.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

The Board also notes that a November 2014 rating decision denied the Veteran's claims for service connection for hearing loss and tinnitus.  In October 2015, within one year of notice of the decision, the Veteran timely filed a notice of disagreement (NOD).  Generally, when a NOD is timely filed but thereafter no Statement of the Case (SOC) is issued, such failure constitutes a procedural defect requiring a remand to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the present case involving the Veteran's hearing loss and tinnitus claims is distinguishable from the facts of Manlincon because, in response to the Veteran's October 2015 NOD, the RO issued a November 2015 letter acknowledging the NOD and explaining the different appeal options.  Thus, the RO has acknowledged receipt of the NOD, and has indeed undertaken further development of the claims.  As such, the RO is properly addressing the NOD, and no action is warranted by the Board at this time.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Finger rating

The Veteran's service-connected residuals of fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger, are currently assigned a 20 percent evaluation under Diagnostic Code 5222, effective December 27, 1979.   The Veteran seeks an increased rating.  See Claim, October 2008.

By way of background, the Veteran was afforded VA examinations most recently in March 2009 and July 2009.

A March 2012 VA examination was ordered, and the report reflects that the Veteran failed to appear for the examination.  The Veteran testified at the Board hearing that he never received any letter or telephone call regarding the scheduled examination.  In that regard, the Board acknowledges that the report showing he failed to appear notes that he never replied to a scheduling letter (which is not in the claims file) or to a telephone call scheduling the appointment.  Regarding the telephone call, the Board notes that the telephone numbers in the report do not match the most recent contact number provided by the Veteran in recent October 2015 correspondence (relating to a hearing loss and tinnitus claim).  The Veteran expressed at the Board hearing his willingness to appear for a new VA examination.  Therefore, the Board will remand the claim to afford him another opportunity for a VA examination.

The Board adds that since the issuance of the May 2012 SOC, several VA treatment records were added to the Virtual VA file dated from August 2009 to November 2014, but no subsequent Supplemental Statement of the Case (SSOC) has been issued.  Therefore, as the case is being remanded for other reasons, all of these VA treatment records must be reviewed in a SSOC.  

In addition, all of the Veteran's more recent VA treatment records dated from November 2014 to present should be associated with the claims file.

B.  Right wrist and hand

The Veteran claims entitlement to service connection for a right wrist condition and right hand numbness.  He asserts that he injured his right wrist and hand in the same incident in which he fractured his right fingers in service, which he testified involved a personnel carrier hatch that came down on his hand and crushed his fingers.

In the alternative, he asserts he has a right wrist condition and right hand numbness secondary to his service-connected right third, fourth, and fifth finger fractures and limitation of motion of the index finger.

The Veteran was afforded VA examinations in March 2009 and July 2009.  

The March 2009 VA examiner noted that a March 2009 right wrist x-ray was normal.  No right hand x-ray was noted.  The VA examiner recorded diagnoses of right wrist osteoarthritis, and right hand traumatic osteoarthritis, but no etiological opinion was provided.

The July 2009 VA examiner noted the March 2009 right wrist x-ray was normal, and that EMG and nerve conduction studies were ordered to help make an objective diagnosis of any nerve disorder (of the right wrist and hand).  No further diagnosis or etiological opinion was provided.

As noted above, the Veteran testified he never received notification of the March 2012 VA examination for which he failed to appear, he expressed willingness to attend a new VA examination, and the Board has remanded the increased rating claim involving the Veteran's right fingers for a new VA examination.  Therefore, the Board will likewise remand the claim for service connection for a right wrist condition and right hand numbness for a new VA examination as well to clarify whether the Veteran has any current right wrist or right hand disability that is directly related to his active service, or caused or aggravated by his service-connected right third, fourth, fifth, and index fingers.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from November 2014 to present.

2.  After the above development has been completed, schedule the Veteran for a new VA examination to address a) the current severity of his service-connected fractures of the right third, fourth, and fifth fingers, and limitation of motion of the right index finger, and b) the nature and etiology of any right wrist condition and any right hand condition, including involving right hand numbness.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  X-rays of the right hand, and of the right wrist, must be performed.  It must also be determined whether current EMG and nerve conduction studies are necessary to make a fully informed opinion.

The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

Regarding the service connection claim, the examiner should opine as to the following: 

a.  whether it is "at least as likely as not" that any right wrist condition and any right hand condition is related directly to his active service, including but not limited to the hatch accident in which he fractured his right fingers;

b. whether it is "at least as likely as not" that any right wrist condition and any right hand condition was caused by his service-connected right third, fourth, and fifth finger fractures, and limitation of motion of the right index finger.  

c.  whether it is "at least as likely as not" that any right wrist condition and any right hand condition was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected right third, fourth, and fifth finger fractures, and limitation of motion of the right index finger.  

The August 2009 VA EMG and nerve conduction studies should be reviewed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Regarding the right fingers rating claim, the examiner should note whether there is ankylosis of the right third, fourth, fifth, or index fingers.

The examiner should also comment as to whether the Veteran's third, fourth, fifth, and index fingers exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability.  If so, the examiner should note whether there is any additional functional limitation as a result, and it should be expressed in terms of additional degrees of limitation of motion to the extent feasible (or else it should be explained that it is not feasible).

Also, if flare-ups are noted, the examiner should note any additional functional limitation resulting from flare-ups, which additional functional limitation, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion (or else it should be explained that it is not feasible).

The examiner should also address the effect of the Veteran's right third, fourth, and fifth finger fractures, with limitation of motion of the right index finger, on his activities of daily living and occupational functioning.

Also, please ensure that in scheduling the VA examination, the VA medical center and RO both have the Veteran's most recent primary contact telephone number.  The Board directs attention to the October 2015 notice of disagreement with a new telephone number.
3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC), which should note that all of the Veteran's VA treatment records dated from August 2009 to November 2014 (added to the Virtual VA file in November 2014), as well as all more recent VA treatment records associated with the VBMS file, have been reviewed.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

